Citation Nr: 1440793	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-42 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for a traumatic brain injury (TBI) with residual headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1962 to June 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The issue of an increased disability rating for TBI with residual headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Disability Rating for TBI with Residual Headaches

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issue of an increased disability rating for TBI with residual headaches.  Specifically, a new VA examination is required to fulfill VA's duty to assist in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  The Veteran last underwent a VA TBI examination in July 2008.  Although the mere passage of time is insufficient to require a new VA examination, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

In the August 2014 Written Brief Presentation, the representative asserted that the most recent VA TBI examination had become "stale" for the purpose of rating the service-connected TBI.  Although the representative identified a more recent August 2011 VA psychiatric examination as the most recent VA TBI examination, this assertion, along with other evidence, indicates possible worsening of the service-connected TBI.  Specifically, in an April 2014 VA Form 21-8940, the Veteran contended that he became too disabled to work in July 2013 due to disabilities including service-connected TBI.  This application for individual unemployability due to service-connected disabilities (TDIU) is suggestive of worsened occupational impairment, one criterion for determining the severity of a TBI disability under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  In addition, the Veteran has submitted more recent claims for disorders including hypersomnia and anxiety, both claimed as due to service-connected TBI, which suggest that new TBI symptoms may have arisen since the last VA TBI examination in July 2008.  See April 2014 VA Form 21-526EZ; November 2013VA Form 21-526EZ.

The Board also notes that VA regulations regarding the handling of TBI claims were revised in September 2008.  See 38 CFR § 4.124a; 73 Fed. Reg. 54693 -54708 (Sept. 23, 2008).  In October 2008, VA also revised the TBI examination guidelines.  The revised regulations provide for three main areas of dysfunction that may result from a TBI and have profound effects on functioning, including cognitive, emotional or behavioral, and physical dysfunction, each of which may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In light of the suggestion of new and worsening TBI symptoms, a new VA TBI examination is warranted to help measure any worsening since the last VA TBI examination. 

Accordingly, the issue of an increased disability rating for TBI with residual headaches is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination to help determine the current level of impairment related to TBI. In evaluating the Veteran, the VA examiner also should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. § 4.124a that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI.

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  A notation to the effect that the record review took place should be included in the report of the examiner.

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

2.  After the completion of the above, readjudicate the issue of an increased disability rating for TBI.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



